Title: To George Washington from Lewis Nicola, 31 October 1780
From: Nicola, Lewis
To: Washington, George


                  
                     Sr
                     Philada 31 Octob. 1780
                  
                  I am sorry to be under the necessity of calling off your
                     Excellencies attention from matters of moment to listen to a difference between
                     the gentlemen of the medical department & me, but the good of the
                     service, by a preservation of proper discipline, requires I should state facts
                     & request your directions.
                  Some time since a refusal from the doctors of the hospital to
                     receive some sick soldiers, sent there by my order, in consequence of a request
                     from the doctor attending the hospital in the barracks, was productive of a
                     general court martial, the proceedings of which, I am informed are now before
                     you.
                  About the 19th of this month I thought it necessary, as there was
                     an alteration in the department, to remend the doctors that the time for making
                     the returns to the adjutant genl, agreable to your orders transmitted to me by
                     him, was approaching, I therefore wrote a note to Dr Shippen requesting he
                     would direct the return to be sent to me, & in future by the 20 or 21
                     of each month that I might forward it by the following post. The post day
                     arrived without my hearing any thing from the doctor or receiving the return;
                     being engaged that morning by letters & other business I desired the
                     doctor of the Invalid regt to call at the hospital for it, he informed me Dr
                     Berry, the principal of the hospital, had taken it to town; I delayed sending
                     my letter to the post as long as possible & was obliged to send it
                     without the return, I continued in daily expectation of receiving it ’till the
                     27th when I wrote to Dr Berry, a copy of my letter accompanies this, No. 1
                     & received the answer No. 2. Greatly surprised at the purport of it,
                     & thinking it a duty incumbent on me to support the dignity &
                     authority of my station, I wrote No. 3 to the doctor & sent it by Lt
                     Pugh, to whom I gave written instructions No 4. On his return he informed me
                     the doctor accepted the arrest.
                  In the afternoon Dr Jackson came to me & told me it was
                     not the custom for the doctors to make returns to the Superintending officer,
                     but that the hospital books were open to his perusal & he might make
                     his return from them. I replied this was quite new to me, that Dr Smith,
                     predecessor to Dr Berry, & Dr Otto made their returns, that if Dr
                     Shippen or Dr Berry had informed me this was the usual method I should not have
                     made any objection, as it was a matter of indifference to me how I received the
                     necessary information provided I was enabled to comply with the orders of my
                     superiors. Had this been the only point in controversy between the doctors
                     & me you should not have been troubled with it, tho from the best
                     information I can procure from Col. Humpton & other officers &
                     doctors, I find the above is not the most usual method & Doctor Jackson
                     has since owned he spoke only from the practice in the hospital he attended.
                  Forty years service as an officer has not only informed me that
                     every person in military employment is bound to obey orders, but has convinced
                     me of the necessity of the regulation, & that it is adopted in all
                     armies in Europe. If the person receiving the order thinks himself injured he
                     has a right to complain, before the execution thereof, if time, and the
                     presence of authority superior to that of the person issuing the order,
                     permits, if not he is to obey & seek redress afterwards. I am fully
                     satisfied that in Europe every officer commanding in camp, garrison or post has
                     a right to know the strength & circumstances of every body &
                     thing military in the place, this the good of the service often requires, but
                     no event rendering such information necessary since the command here has
                     devolved on me as senior officer, I never required returns from any department,
                     being averse to giving trouble from no other motive than a wanton display of
                     authority; but this right being now contested, I think it requisite, for the
                     preservation of discipline, the point should be determined.
                  In all new institutions precedents should be carefully attended
                     to, as bad customs may acquire sanction by practice. Obedience to orders from
                     my superiors, as well as enforcing obedience to such as I conceive necessary
                     is, from long practice become habitual to me, wherefore you may be assured I
                     shall comply, with due submission to your determination in both points of
                     controversy between me & the gentlemen of the faculty. Permit me to
                     assure your Excellency that I am with respect Sr Your most obed. Servt.
                  
                     Lewis Nicola Col. Inv.
                  
                Enclosure
                                    
                     
                        
                           
                     No. 1SirBarracks 27-28 October 1780
                        27 Octr 1780I expected the return of the sick would agreeable to Orders
                        have been sent to me last tuesday to be forwarded to Head Quarters, but was
                        disappointed nor have I reced it since. must therefore request it be sent to
                        me immediately, & one every month in such time that it may be sent
                        by the 1st post after the 20th as his Excellency requires their being
                        returned to Adjutant Genls Office by the 25th of every Month, I am Sir your
                        most Obedt Servt
                     
                        Lewis Nicola Col. Invds
                        Supt of Hospitals
                     
                     To Doctor Berrey
                        or Senr Doctor attendg the Hospital
                            at the Bettering House.
                        
                        
                     
                        
                           
                     No.2SirPhilada Octr 27th 1780I have receivd your letter of this day, & beg leave to
                     inform You I am too well acquainted with that line of my duty to delay making
                     returns to the Officer who has a right to demand them.
                  To Superior Authority on my own departmt & orders of
                     Congress I hold myself amenable, but am entirely ignorant of all Orders which
                     oblige me to make a return to You, or any other Superintendent Officer
                     whatever. With due respect I remain sir your most obedt.
                  
                     B. Berrey P. & S.
                     
                  
                     
                        
                           
                     No. 3SirBarracks 28th Oct. 1780I reced yours of yesterday date & own I read it with
                     astonishment as I cannot conceive how you coud refuse Obedience to an order
                     your predecessors have complied with for years past.
                  You say you are too well acquainted with the line of your duty,
                     to delay making returns to the Officer, who has a right to demand them. I am
                     sorry to say, Your Conduct evinces the contrary, & that I am
                     necessitated to inform You the superintendg officer has a right to inspect into
                     every thing relating to the Hospital under his care; medicament &
                     aliment for the sick Excepted; & to demand returns of the sick,
                     & the Officer commands at any post where an Hospital is, has a right to
                     order returns to be made to him, of the State thereof, whenever he thinks
                     necessary, as well as of every other department under his command.
                  As Field Officer superintendg the Hospital, in this State, I
                     demand a return of the Hospital under Your Care to be made to me this day;
                     & as Commanding Officer, I order Your Complyance with the above. Lt
                     Pugh the bearer has orders in case of refusal, to put you under Arrest,
                     & as from the Stile, & purport of your letter, I have reason to
                     suppose You will not submit to the Arrest; he is directed & authorized
                     by Me, to compel You thereto by force, to bring You to the barracks a prisoner,
                     & confine You in an Officers Room, under the care of one or more
                     Sentries, if necessary.
                  Nothing but the obligation I am under to preserve discipline
                     would induce me to go to this Extremity, & I hope Your Complyance with
                     the first or second of these directions & orders, will render the last
                     unnecessary, which will give much Satisfaction to Sir, your humble Servant
                  Lewis Nicola Col. of Inv. Commy
                     
                  To Doctor Berrey
                        
                           
                     No. 4SirBarracks Octr 28. 1780You are hereby directed to go to the House of Dr Berrey, Senior
                     docter of the Hospital in the Bettering House, & deliver to him the
                     open letter herewith given to You, requiring his making a return to me this day
                     of the sick under his Care should he refuse,You are to put him under Arrest,
                     requiring him to remain a Prisoner in his house without going therefrom unless
                     by permission from me or any other Officer that may succeed me in the command
                     of this post, In case he refuses to accept this Arrest, You are with military
                     force if necessary, to bring him up to the Barracks, & confine him in
                     the Room prepared for Capt. Reily, under the Care of such Sentries, as You may
                     think necessary.
                  You are to proceed in this business with as much decency
                     & politeness; as the nature thereof will admit, & not proceed
                     to the last Extremity, unless compelld thereto by a repeated refusal on the
                     Doctor’s part, to comply with the Order for the return, or to submit to the
                     Arrest in his own House.
                  Lewis Nicola Col. Inv. Commy.
                  
                  To Lt Pugh Adjnt to the Invd Regt
                     
               